UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6758


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARVIN WAYNE WILLIAMS, JR., a/k/a Lil Wayne,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cr-00414-JCC-3)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin Wayne Williams, Jr., Appellant Pro Se.    Michael Phillip
Ben’Ary, Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marvin     Wayne    Williams,      Jr.,   appeals     the    district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

for a sentence reduction.        We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.               United States v. Williams, No.

1:09-cr-00414-JCC-3 (E.D. Va. Apr. 19, 2013).                 We dispense with

oral   argument     because    the    facts    and   legal    contentions      are

adequately    presented   in    the    materials     before   this     court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2